Citation Nr: 0106727	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

This matter arose from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which found that new and material 
evidence to reopen the veteran's claim for service connection 
for a bilateral knee disorder had not been submitted.  The 
veteran disagreed with that decision and filed a timely 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.

The Board notes that, since the supplemental statement of the 
case was issued, the veteran and his wife have submitted 
three letters to the VA indicating that all available records 
have been provided to VA and that a decision should be issued 
based on this evidence.  The Board will accept and consider 
this argument, and will proceed to issue a decision at this 
time since doing so will not be prejudicial to the appellant 
under these circumstances.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  


FINDINGS OF FACT

1.  An unappealed November 1991 RO rating decision denied 
service connection for a right knee disorder.  

2.  The evidence associated with the claims file subsequent 
to the November 1991 rating decision includes a diagnosis of 
bilateral degenerative arthritis of the knees many years 
after service and a medical opinion that arthritis is more 
likely related to age than any past injury, a buddy statement 
attesting to knee injury in service, and hearing testimony 
that all available records have in all likelihood been 
obtained.  This evidence is in part cumulative of evidence 
already of record and otherwise does not tend to establish a 
material fact which was not already of record at the time of 
the RO's 1991 rating decision with regard to the right knee.  

3.  Service connection for a left knee disorder was denied in 
rating decisions dated in June 1954 and in March 1963.  A 
decision of the Board in July 1993 declined to reopen the 
claim of entitlement to service connection for a left knee 
disorder.

4.  The evidence associated with the claims file subsequent 
to the July 1993 Board decision includes a diagnosis of 
bilateral degenerative arthritis of the knees many years 
after service and a medical opinion that indicated that the 
examiner could not conclude with any medical certainty that 
the left knee arthritis is related to injury in service, a 
buddy statement attesting to injury in service, and hearing 
testimony that all available records have in all likelihood 
been obtained.  This evidence is in part cumulative of 
evidence already of record and otherwise does not tend to 
establish a material fact which was not already of record at 
the time of the Board's 1993 decision with regard to the left 
knee.


CONCLUSIONS OF LAW

1.  An unappealed November 1991 RO decision which denied 
service connection for a right knee disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  The evidence received since the November 1991 rating 
decision is not new and material; thus, the claim for service 
connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1103 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

3.  The July 1993 Board decision which denied service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.1100 (2000).

4.  The evidence received since the July 1993 Board decision 
is not new and material; thus, the claim for service 
connection for left knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from knee problems that 
are directly related to his World War II-era service.  He 
reports that he sprained his left knee during a rigorous 
training maneuver in Oregon, and that he has had problems 
with the left knee since then.  He also contends that he now 
has arthritis of the right knee as a direct result of the 
left knee problem.  He maintains that he has obtained all 
information pertinent to his appeal, and that he knows of no 
relevant additional records that are available that could be 
obtained.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Where a veteran served continuously for 
ninety days or more during a period of war or after December 
31, 1946, and certain diseases, including arthritis, become 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  If a condition noted 
during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (2000).  In addition, a disability which is 
proximately due to or the result of another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2000).

Service connection for a left knee disorder was denied by the 
RO in rating decisions dated in June 1954 and in March 1963 
which were not appealed by the veteran.  The veteran's claim 
for service connection for a right knee disability was denied 
in a November 1991 RO rating decision.  That decision is 
final, as it was the last disposition in which the claim for 
a right knee disorder was finally disallowed on any basis and 
no notice of disagreement was forthcoming following proper 
notification.  Similarly, the July 1993 Board decision that 
declined to reopen the  veteran's claim of entitlement to 
service connection for a left knee disorder is final.  The 
relevant evidence at the time of both recent decisions 
consisted of the veteran's service medical records, VA 
medical examination reports, private medical records, lay 
statements, hearing testimony and the veteran's statements.  
The evidence showed that the veteran injured his left knee in 
service.  Service medical records show a left knee sprain.  
However, there was no record of a permanent left knee 
disability at separation.  There was no indication of any 
right knee abnormality.  VA examinations conducted in May 
1950 and May 1954 showed no pertinent diagnosis for either 
knee.  Essentially, based on this record, indications of 
treatment for a left knee disorder began in 1955, 
approximately 10 years after service.  The right knee was not 
symptomatic until years later.  The evidence that must be 
considered in determining whether the claims may be reopened 
based on new and material evidence is that added to the 
record since the two most recent decisions.  See 38 U.S.C.A. 
§ 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103, 20.1100 
(2000).

The Board notes that during the course of the veteran's 
current appeal, the hearing officer found the evidence 
submitted to be new and material as it related to the left 
knee, reopened that claim, and denied that issue on the 
merits.  However, the Board disagrees with reopening the 
decision.  In this regard, the Board would note that when the 
RO reopens and decides on the merits a previously denied 
claim, the Board is required to address the question of 
whether new and material evidence has been submitted to 
reopen the claim.  This is because the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
see 38 U.S.C.A. § 5108, and before the Board may reopen such 
a claim, it must so find.  What the RO may have determined in 
this regard is irrelevant, as 38 U.S.C.A. § 7104 with respect 
to the Board's jurisdiction is not contingent upon the RO's 
determination.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

When the RO denied the veteran's claim of entitlement to 
service connection for a right knee disorder in the November 
1991 rating decision, it found that no right knee disorder 
was incurred in or aggravated by service, and it found that 
no such disorder was incurred as a result of a service-
connected disability.  As noted above, the veteran has been 
given notice of the relevant decision in this case and did 
not appeal the decision within one year of the date of the 
notice.  

With one minor exception, the evidence which was considered 
by the Board in July 1993 and the RO in November 1991 was 
identical.  The Board will thus note the additional piece of 
evidence added after the RO decision but otherwise discuss 
the evidence together.  The November 1991 RO decision is 
final and is not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103 (2000).  Similarly, the July 1993 Board 
decision denying service connection for the left knee is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 
20.1100 (2000).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1100, 20.1105.

In the November 1991 rating decision, the RO denied the 
veteran's claim for a right knee disorder and declined to 
reopen a final claim of service connection for a left knee 
disorder.  Thereafter, the veteran filed a notice of 
disagreement with respect to the left knee disorder only.  In 
that document, dated in March 1992, the veteran submitted a 
detailed list of numerous doctors and health care providers 
since 1945.  The doctors listed in 1945 and 1946 include 
doctors Olson and Moen.  Records from Dr. Olson, however, had 
already been considered, and showed treatment for the left 
knee from 1954, while Dr. Moen reported in 1962 he treated 
the veteran for injury of the knee in 1959.  

Evidence submitted since the November 1991 RO denial and the 
Board's July 1993 denial includes a buddy statement from the 
veteran's platoon sergeant.  He recalled that the veteran 
went to the hospital for knee injuries during forced marches 
in Oregon.  

At his RO hearing, the veteran testified that his left knee 
had been hurting since the accident in service, and that the 
knee had gotten worse over the years.  He indicated that he 
did not seek a lot of treatment early on due to the costs.  
However, he did acknowledge that he provided an extensive 
list of treatment providers in a March 1992 notice of 
disagreement.  It was determined at the hearing that all 
available medical records had been reported and that no 
additional records could be secured.  The veteran pointed out 
that most of his treating doctors from years ago were no 
longer alive.  He also testified that the right knee began 
hurting years later as he became more dependent on the right 
knee.  He acknowledged that he could not obtain any records 
of treatment for the period of 5 years or so immediately 
following service for either knee.  

A June 2000 VA examination report and opinion from a VA 
examiner were also added to the record.  The examiner, who 
reported that he reviewed the veteran's claims file, 
indicated that the veteran reported a history of right knee 
pain dating to about 40 years prior to the examination.  The 
veteran opined that he developed the pain because he was 
favoring the right knee to alleviate pain and symptoms in the 
left knee, which he injured in service.  The examiner noted 
1991 VA and private reports of record showing degenerative 
arthritis of the knees, worse in the right knee.  The 
examiner's diagnosis in 2000 was bilateral degenerative 
arthritis of the knees, history of injury of the left knee in 
1943.  The examiner observed that, although the veteran 
injured his left knee in service and had degenerative 
arthritis in both knees, he could not state with any degree 
of medical certainty that degenerative arthritis in the left 
knee was in any significant way related to the injury in 
service.  Further, he stated that he did not believe that 
degenerative arthritis in the right knee was in any way 
connected to the injury in service.  He did opine that the 
arthritis was more likely related to aging. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000), which removed the requirement that a veteran 
submit a well-grounded claim.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999, to November 9, 2000).

Nonetheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), and 
requires a three-step analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the specific matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually prov[es] 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  Second, 
the evidence must be shown to be actually "new," that is, 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
The third and final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19088, 19089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.

With regard to the right knee, the Board finds the VA medical 
opinion to be not new and material, as it is cumulative and 
tends to simply show that there is no connection between the 
right knee arthritis and service.  The lack of medical 
evidence of a relationship between current knee disability 
and service was the main reason for the November 1991 final 
denial of the claim by the RO.  Thus, as the evidence is not 
new, it cannot be new and material.  The opinion is not 
offered to establish that the veteran currently has a right 
knee disorder related to service.  The opinion does not tend 
to prove that a right knee disorder was incurred in service.  
The opinion is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, the 
test for new and material evidence set forth in 38 C.F.R. 
§ 3.156 has not been met.  

The Board finds that the March 1992 list of medical providers 
is evidence added to the record after the 1991 denial 
regarding the right knee but is not new and material, as it 
is not probative of the issue of the right knee.  The Board 
notes that it is also not new as the records from the actual 
treating sources were considered previously.  The list is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the test for new and 
material evidence set forth in 38 C.F.R. § 3.156 has not been 
met.  Moreover, the veteran's testimony and argument was 
substantially the same before and after the 1991 rating 
decision, hence it was already considered when his claim was 
denied in 1991, and is not new and material as set forth in 
38 C.F.R. § 3.156.  

The buddy statement is new but cumulative of statements 
already considered.  Further, it is not disputed that the 
veteran injured his left knee in service, simply that there 
is no right knee disability related to the inservice injury.  

With regard to the left knee, the evidence is similarly not 
new and material.  The VA examination and opinion 
affirmatively find no relationship between the current left 
knee arthritis and inservice injury.  Thus, this examination 
is consistent with the reasons for the pervious denial and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

The buddy statements and the hearing testimony are also not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
The Board again notes that the veteran's argument and buddy 
statements attesting to inservice injury have already been 
considered.  The Board emphasizes that the reason the claim 
was denied was not because of a question as to whether the 
injury occurred but rather whether a disability was shown at 
separation or within a certain time post-service.  The 
testimony and buddy statements do not provide new information 
as to those matters.  

In sum, the evidence added since the November 1991 final 
rating decision and the July 1993 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for a bilateral knee disorder.  
38 C.F.R. § 3.156(a).  Having reviewed the entirety of the 
evidence submitted in conjunction with the attempt to reopen 
the claim for service connection for a bilateral knee 
disorder, the Board finds, as set forth above, that new and 
material evidence has not been submitted.  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claims for service 
connection for these disabilities.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996).  Such evidence may be submitted to 
the RO at any time.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a 
bilateral knee disorder, that claim remains denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

